Title: To James Madison from Susan Ursino Niemcewicz, 18 January 1808
From: Niemcewicz, Susan Ursino
To: Madison, James



Sir,
Elizath. Town N. J. Jany. 18th. 1808.

The present jucture, and Mr. Niemcewicz’s particular situation, I trust will be an apology for the liberty I take in requesting the favor of you Sir to forward by the first opportunity to France the enclosed letters.  You would Sir, add greatly to the obligation by informing me of the sailing of any Vessel which Government may think proper, (or the Foreign Ministers be permitted) to dispatch to Europe.  With due consideration I have the honor to be Your most obe’dient &c.

Susan Ursino Niemcewicz

